2021 WI 63

                  SUPREME COURT           OF   WISCONSIN
CASE NO.:              2018AP2220-CR


COMPLETE TITLE:        State of Wisconsin,
                                 Plaintiff-Appellant-Petitioner,
                            v.
                       Adam W. Vice,
                                 Defendant-Respondent.

                          REVIEW OF DECISION OF THE COURT OF APPEALS
                          Reported at 392 Wis. 2d 754,946 N.W.2d 206
                              PDC No:2020 WI App 34 - Published

OPINION FILED:         June 16, 2021
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:         December 9, 2020

SOURCE OF APPEAL:
   COURT:              Circuit
   COUNTY:             Washburn
   JUDGE:              John P. Anderson

JUSTICES:
KAROFSKY, J., delivered the majority opinion of the Court, in
which ZIEGLER, C.J., ROGGENSACK, REBECCA GRASSL BRADLEY, and
DALLET, JJ., joined, and in which HAGEDORN, J., joined except
for ¶25 and footnote 14. HAGEDORN, J., filed a concurring
opinion.
NOT PARTICIPATING:
ANN WALSH BRADLEY, J., withdrew from participation.

ATTORNEYS:

      For the plaintiff-appellant-petitioner, there were briefs
filed by Kara L. Janson, assistant attorney general; with whom on
the brief was Joshua L. Kaul, attorney general. There was an oral
argument by Kara L. Janson.


      For the defendant-respondent, there was a brief filed by
Frederick A. Bechtold; Taylors Falls, Minnesota. There was an oral
argument by Frederick A. Bechtold.
     An amicus curiae brief was filed on behalf of The Innocence
Project, Inc., The Center on Wrongful Convictions of Youth, and
the Wisconsin Innocence Project by Carrie Sperling, Keith Findley,
and University of Wisconsin Law School, Madison; with whom on the
brief was Lauren Gottesman; New York, New York.




                                2
                                                                         2021 WI 63
                                                                         NOTICE
                                                           This opinion is subject to further
                                                           editing and modification.   The final
                                                           version will appear in the bound
                                                           volume of the official reports.
No.       2018AP2220-CR
(L.C. No.       2014CF162)

STATE OF WISCONSIN                                     :              IN SUPREME COURT

State of Wisconsin,

                 Plaintiff-Appellant-Petitioner,
                                                                               FILED
          v.                                                              JUN 16, 2021

Adam W. Vice,                                                                 Sheila T. Reiff
                                                                          Clerk of Supreme Court

                 Defendant-Respondent.


KAROFSKY, J., delivered the majority opinion of the Court, in which
ZIEGLER, C.J., ROGGENSACK, REBECCA GRASSL BRADLEY, and DALLET,
JJ., joined, and in which HAGEDORN, J., joined except for ¶25 and
footnote 14. HAGEDORN, J., filed a concurring opinion.

ANN WALSH BRADLEY, J., withdrew from participation.




      REVIEW of a decision of the Court of Appeals.                           Reversed and

cause remanded.



      ¶1        JILL    J.   KAROFSKY,      J.     This     case    is    about     a    post-

polygraph interview.            We are tasked with deciding whether the

circuit        court1   erred   when     it      granted     Adam    Vice's      motion      to


      The Honorable John
      1                                P.     Anderson      of   the     Washburn       County
Circuit Court presiding.
                                                           No.   2018AP2220-CR



suppress, concluding that the statements he made during a post-

polygraph interview     were involuntary.         The court of appeals2

affirmed the decision of the circuit court, and now the State seeks

review.

     ¶2    We conclude that the statements Vice made during his

post-polygraph    interview   are   admissible       because:        (1) the

interview was discrete from the polygraph examination; and (2) the

statements were not the product of police coercion, and therefore

were voluntary.   Accordingly, we reverse the decision of the court

of appeals.

            I.    FACTUAL BACKGROUND AND PROCEDURAL POSTURE

     ¶3    On December 4, 2014, Investigator William Fisher of the

Washburn County Sheriff's Department——who was investigating child

sexual assault allegations in which a four-year-old girl reported

to her caregiver that Vice had sexually assaulted her——met with

Vice at Vice's workplace.     During their meeting, Vice denied any

wrongdoing and discussed with Fisher whether "there was anything

[Vice] could do to clear [his] name."          Fisher suggested that Vice
take a polygraph examination; Vice agreed to do so.                Four days

later, Vice called Fisher to arrange the polygraph examination.

It was scheduled for 10:00 a.m. on December 11 at the Eau Claire

Police    Department.     Because       Vice   did   not    have   his    own

transportation,   he accepted   Fisher's offer of a ride to the

examination.


     2 State v. Vice, 2020 WI App 34, 392 Wis. 2d 754, 946
N.W.2d 206.

                                    2
                                                                  No.     2018AP2220-CR



                            A. The Polygraph Examination

     ¶4     On December 11, Fisher arrived at Vice's residence in an

unmarked police car to find Vice waiting for him outside.                           At

Fisher's invitation, Vice sat in the front seat of the car.                    Fisher

reminded    Vice     that    he   did   not   have    to    take    the     polygraph

examination, and that his participation was voluntary.                       Vice was

not handcuffed. Vice and Fisher did not discuss the sexual assault

allegations    or    the     upcoming    polygraph    examination         during   the

drive, which lasted slightly less than two hours.

     ¶5     Upon arriving at the police station, Eau Claire Police

Detective     Ryan    Lambeseder        escorted     Vice    to    the      polygraph

examination room, while Fisher went to an observation room.                     Prior

to the start of the polygraph examination, Vice signed a "Waiver

of Rights" form that recited his Miranda rights.3                   He also signed

a "Polygraph Examination Consent" form, which Lambeseder read

aloud to him, indicating that he "voluntarily:                    without threats,

duress, coercion, force, promises of reward or immunity, agree[d]

and stipulate[d] to submit to take a polygraph (truth verification)
examination."4

     3   Miranda v. Arizona, 384 U.S. 436 (1966).
     4   The form stated:

     I fully realize that: I am not required to take this
     examination, I may remain silent the entire time I am
     here, anything I say can be used against me in a court
     of law, I may first consult with an attorney or anyone
     I wish to before either signing this form or taking the
     examination, I may have an attorney present, if I cannot
     afford an attorney and desire one, an attorney will be
     appointed for me prior to any questioning, and I have


                                          3
                                                          No.     2018AP2220-CR



     ¶6      Lambeseder also reviewed with Vice the Eau Claire Police

Department Polygraph Examination Data Sheet and wrote down Vice's

answers.     Vice described his physical condition at the time as

"average" and stated that he:

            was experiencing no discomfort;

            had eaten in the last 24 hours;

            had slept fairly for eight or more hours the night

             before;

            had no problems with high blood pressure or seizures;

            had not consumed alcohol or drugs in the previous 24

             hours;

            had a high school education;

            had been arrested once before; and

            had never seen a psychologist or psychiatrist.

     ¶7      The    polygraph   examination    lasted   one     hour   and   45

minutes.     During that time, Lambeseder never raised his voice,

threatened Vice, or made any promises to him, and Vice made no

admissions     of   wrongdoing.     After     the   polygraph    examination
concluded, Vice again signed the Polygraph Examination Consent

Form.5

     the opportunity to exercise all these rights at any time
     I wish to during the entire time I am here. Further,
     that I can pick and choose the questions I wish to answer
     and can stop the interview at any time I wish.
     5   The form stated:

     This examination was concluded at 11:40 a[.]m[.] on
     [December 11, 2014].    I completely reaffirm, in its
     entirety, my above agreement. In addition, I knowingly


                                     4
                                                          No.     2018AP2220-CR


                  B. The Post-Polygraph Interview

     ¶8    Once Vice signed the second form, Lambeseder escorted

him to a separate interview room.         Vice sat at a small table,

facing the door with a wall behind him.           Fisher and Lambeseder

joined him ten to 15 minutes later to commence the interview.

     ¶9    Over   the   course     of   the   approximately         45-minute

interview, Fisher and Lambeseder made at least 11 references to

Vice's polygraph results.6       The first four references took place

immediately, when Lambeseder told Vice, "You didn't pass the exam."

Lambeseder continued:     "[T]he questions regarding [the victim],

it's very clear, Adam, that you weren't telling the truth . . . .

And I can tell on that exam, okay?"       The fifth reference occurred

soon after, when Vice asked if it was possible that he "blacked

out" and Lambeseder responded, "You do remember doing it, otherwise

you wouldn't react the way you did on the exam, okay?"               The next

three    references   occurred   intermittently    over     the     next   few

minutes, and referred to Vice's "reactions" without specifically

referencing the polygraph examination.         For example, "It's not

blocked out . . . because you've reacted".



     and intelligently continue to waive my rights . . . and
     I willingly made all statements that I did make. I also
     understand that any questions I may be asked after this
     point in time, and any answers that I may give to those
     questions, are not part of the polygraph examination.
     6 The circuit court found that between the two of them, Fisher
and Lambeseder made a total of 11 references to Vice's polygraph
examination and to polygraph examinations generally.      Vice, 392
Wis. 2d 754, ¶36. We accept this factual finding by the circuit
court.

                                    5
                                                                No.    2018AP2220-CR



       ¶10    About a minute later (eight minutes into the interview),

Vice   offered       his   first   inculpatory      statement   in     response   to

Fisher's assurances that the criminal justice system would address

his case more leniently if the assault was "an isolated mistake"

and    Vice   "underst[ood]        that    he   messed   up."    Vice's       initial

statement admitting to the assault was responsive to Lambeseder

telling Vice to "[b]e truthful."                Vice said, "It's going to sound

really shitty for me to say this right now, but I sexually

assaulted [the victim]."           Two minutes later (ten minutes into the

interview) Vice stated, "I'll admit that I must have did it because

obviously the test says that I did it, but I don't physically

remember,"      in    response     to     which   Lambeseder    made    the    ninth

reference:       "Try, okay . . . . If we believe that you didn't

remember, we wouldn't be talking to you about this, you know?"

       ¶11    Vice then began making statements regarding his access

to the victim.        About six minutes later (16 to 17 minutes into the

interview), Lambeseder made the tenth reference, stating, "it

shows on the test that you remember, okay?"                     Lambeseder then
informed Vice that the victim disclosed details about Vice's

conduct by both describing and physically demonstrating how he

assaulted her.         Lambeseder urged Vice to tell the truth and to

take responsibility so that Vice and the victim could both get

help. The officers offered to ask Vice direct questions with "yes"

or "no" answers so that the interview would be easier for Vice,

and he accepted that offer.               Vice then began providing details
about the sexual assault itself, over a period of about eight


                                            6
                                                           No.    2018AP2220-CR



minutes, in response to the officers' specific questions and

without any reference to the polygraph examination.

     ¶12   Around    30     minutes   into    the   interview,    after   Vice

provided numerous details about the assault, Fisher made the 11th

and final reference to the polygraph examination.                He mentioned

Lambeseder's experience "working with the polygraph things" to

show Lambeseder's familiarity with "the techniques people use" to

avoid admitting responsibility for sexual assaults, but Fisher did

not mention Vice's polygraph results.               While Vice repeatedly

claimed not to remember whether he had sexually assaulted the

victim, at no point during the interview did Vice deny outright

having done so.

     ¶13   For the last 12 minutes of the interview, neither officer

referenced the polygraph results as Vice continued to answer direct

questions about the assault.          Vice responded with admissions and

details such as what the victim was wearing, that he had been

drinking and playing video games the night of the incident, and

how he committed the assault.
     ¶14   At   no   time    during   the    post-polygraph   interview    did

either officer:

          raise his voice or use a hostile tone when speaking to

           Vice;

          make any threats or promise any inducements in order to

           elicit Vice's statements; or

          inform Vice that polygraph results are inadmissible in
           court.


                                       7
                                                         No.    2018AP2220-CR



At the conclusion of the interview, Vice was not arrested; instead

Fisher drove him home and he once again sat in the front seat.

                          C. Procedural History

      ¶15   The day after the interview, the State filed a criminal

complaint charging Vice with one count of sexual contact with a

person under the age of 13, contrary to Wis. Stat. § 948.02(1)(e)

(2019-20).7   Vice filed a motion to suppress as involuntary all of

the   statements   he   made    during   his   post-polygraph   interview,

arguing that the tactics used in that interview were coercive "for

one simple legal and factual reason[:]         the detectives repeatedly

told [him] he failed the polygraph examination before getting the

statement they wanted."        Vice never argued during the suppression

proceedings that the polygraph examination and the post-polygraph

interview were not discrete events.8

      ¶16   The circuit court suppressed Vice's statements, finding

that "the State made a number of references to a failed polygraph

at both times, and under certain circumstances, they created a

coercive environment . . . that becomes the fatal flaw in the



      7While Vice was convicted based on conduct that occurred in
2014, the statutory provisions under which he was convicted have
not substantively changed.    Therefore, we cite to the current
version of the Wisconsin Statutes.      Unless otherwise noted,
subsequent references to the Wisconsin Statutes are to the 2019-
20 version.
      8In his August 2015 motion to suppress, Vice argued only that
his statements were involuntary. At the September 2015 suppression
hearing, Vice's counsel conceded discreteness, stating that "the
police got it half right. You're supposed to take the polygraph
[examination] and [interview] separate. They did that right."

                                     8
                                                                 No.   2018AP2220-CR



totality of the circumstances of this confession."                      The State

appealed.

      ¶17   For the first time on appeal, and contrary to his

argument to the circuit court at the suppression hearing, Vice

argued that his post-polygraph interview should be suppressed

because his polygraph examination and post-polygraph interview

were not discrete events.         The court of appeals ruled that Vice

was judicially estopped from arguing that the interview and the

preceding    polygraph       examination   were      not    discrete         events.

Additionally, it determined that the circuit court erroneously

concluded    that     the    references    to    Vice's     failed       polygraph

examination alone rendered his statements involuntary.                   The court

of appeals instructed the circuit court to make sufficient factual

findings on the record to support a totality-of-the-circumstances

analysis regarding the voluntariness of Vice's statements.                     State

v. Vice, No. 2015AP2558-CR, unpublished slip op., ¶¶1, 21, 26-27

(Wis. Ct. App. Sept. 13, 2016).

      ¶18   On remand, the circuit court balanced factors weighing
for   and   against    the   voluntariness      of   Vice's       statements     and

determined that Vice was "overwhelmed by the somewhat coercive

pressuring nature of the overt references to the failed test and

[Lambeseder's]      participation    in    that."          The     circuit    court

concluded that Vice's statements were involuntary because of the

officers' multiple references to his polygraph results.

      ¶19   The State again appealed. The court of appeals exercised
its discretion to consider the merits of Vice's discreteness

argument despite its conclusion that judicial estoppel applied,
                                      9
                                                               No.    2018AP2220-CR



and    determined      that   the   polygraph    examination    and    subsequent

interview were discrete events.               State v. Vice, 2020 WI App 34,

¶¶45-46, 48, 392 Wis. 2d 754, 946 N.W.2d 206.            The court of appeals

also affirmed the circuit court's decision to suppress Vice's post-

polygraph statements          as involuntary, concluding         that    although

neither Vice's personal characteristics nor the circumstances

surrounding the interview rendered Vice's statements involuntary,

the officers':         (1) multiple references to the polygraph results;

(2) assertions that those results indicated that Vice remembered

committing the offense; (3) failure to contradict Vice's statement

that he must have committed the assault because the polygraph

results indicated that he had; and (4) failure to inform Vice that

the polygraph results would be inadmissible in court were coercive

methods used to overcome Vice's ability to resist.                    Id., ¶¶60,

80.9

       ¶20    The State petitioned this court for review, which we

granted.

                              II.   STANDARD OF REVIEW
       ¶21    We review the court of appeals' decision affirming the

circuit      court's    decision    to   suppress   Vice's   statements.        In

reviewing a motion to suppress, we ordinarily apply a mixed

standard of review, upholding any findings of fact unless clearly

erroneous, but independently considering whether those facts show

       The dissent disagreed with the majority's conclusion that
       9

the totality of the circumstances established that Vice's
statements were involuntary, concluding that the officers did not
use coercive or improper police tactics. Vice, 392 Wis. 2d 754,
¶96 (Hruz, J., dissenting).

                                         10
                                                                No.    2018AP2220-CR



a constitutional violation.            State v. Young, 2006 WI 98, ¶17, 294

Wis. 2d 1, 717 N.W.2d 729.             Because this case does not challenge

any factual findings, but presents only whether Vice's statements

were voluntary, our review is de novo.              Id.

                                   III. ANALYSIS

     ¶22   We begin our analysis by discussing the law as it relates

to statements made during post-polygraph interviews and the use of

polygraph results during those interviews.                     Next, we address

whether Vice's post-polygraph interview was discrete from his

polygraph examination.       We then review the general standards for

establishing whether statements are voluntary, focusing on the

issue of coercion or improper police conduct——a prerequisite for

involuntariness.       We then apply that voluntariness analysis to the

specific facts in this case and examine the four police tactics

Vice contends, and the court of appeals concluded, rendered his

statements involuntary.          We finish by assessing the circumstances

surrounding     the    post-polygraph      interview      to   determine    if   the

officers engaged in any other coercive practices that would render
Vice's statements involuntary.

      A. Use of Polygraph Results in Post-Polygraph Interviews

     ¶23   Polygraph results themselves, as well as statements made

by   suspects      during    polygraph        examinations,      are     generally

inadmissible in court.           Wis. Stat. § 905.065(2).             Despite this

general rule of inadmissibility, both suspects and law enforcement

officers   place      reliance    on    polygraph   examinations.          Suspects
voluntarily submit to polygraph examinations in an effort to lift

the cloud of suspicion.          State v. Greer, 2003 WI App 112, ¶9, 265
                                         11
                                                        No.   2018AP2220-CR



Wis. 2d 463, 666 N.W.2d 518.        Law enforcement uses polygraph

examination as an investigative tool in criminal cases. See, e.g.,

Wyrick v. Fields, 459 U.S. 42, 43-46 (1982); Maryland v. Shatzer,

559 U.S. 98, 101-102 (2010).10

      ¶24   Statements made during a post-polygraph interview are

admissible into evidence when they satisfy the two-part test we

established in State v. Davis, 2008 WI 71, ¶21, 310 Wis. 2d 583,

751 N.W.2d 332.11 The first part of the test is determining whether

the   post-polygraph   interview   was   a   discrete   event   from   the

polygraph examination.     Id., ¶21.     That is, whether the post-

polygraph interview is "so closely associated with the [polygraph

examination] that the [examination] and statement[s] are one event



       Law enforcement——particularly in the context of child
      10

sexual    exploitation    investigations——identifies     polygraph
examinations as an important tool in helping to uncover crimes of
sexual abuse.    Jason Scheff, Disproving the "Just Pictures"
Defense: Interrogative Use of the Polygraph to Investigate Contact
Sexual Offenses Committed by Child Pornography Suspects, N.Y.U.
Ann. Surv. Am. L. 603, 605 (2013). The polygraph examination is
a particularly important tool with regard to sex offenders because
of the secrecy and denial that often accompany those offenders'
behavior. Id. at 631. It is often the case that disclosures of
these types of offenses only occur after a failed polygraph
examination. Id. at 626. And convicted sex offenders in Wisconsin
may be required to submit to polygraph testing as part of their
correctional programming or care and treatment. See Wis. Stat.
§ 301.132(2).

       In Davis, we addressed a situation in which a suspect
      11

consented to a voice stress analysis rather than a polygraph
examination prior to making an inculpatory statement, but we
determined that the same legal principles apply equally to both
types of examinations. State v. Davis, 2008 WI 71, ¶20, 310 Wis.
2d 583, 751 N.W.2d 332.


                                   12
                                                        No.    2018AP2220-CR



rather than two events."    Id., ¶2.     The second part of the Davis

test is whether the post-polygraph statements are voluntary under

ordinary constitutional due process considerations.            Id., ¶35.12

We will address each of these two parts in turn, first determining

whether Vice's post-polygraph interview was discrete from his

polygraph examination, and then whether the statements Vice made

during that interview were the result of impermissible police

coercion, and therefore involuntary.

                            B. Discreteness

     ¶25   We   first   determine    whether   Vice's     post-polygraph

interview was a discrete event from his polygraph examination——

the discreteness prong of the two-part Davis test.13          When a post-

polygraph interview is so closely associated with the polygraph

examination that the examination and interview are "one event

rather than two events," the statements made during that interview

     12We will refer to these issues as "discreteness"                  and
"voluntariness" for the remainder of this opinion.
     13The parties dispute whether the issue of discreteness is
before this court. We note that Vice conceded the issue to the
circuit court in both his brief in support of his motion to
suppress and during the oral ruling on that motion. In his brief,
Vice acknowledged that "[T]he detectives got the first part of the
process right, they separated the polygraph test from the
interrogation."   Additionally, during the oral ruling on the
suppression motion, Vice's attorney stated that "[T]he police got
it half right. You're supposed to take the polygraph exam and
interrogation separate. They did that right."        Because Vice
conceded the issue twice to the circuit court, we conclude that he
waived the discreteness issue.     However, waiver is a rule of
judicial administration and appellate courts may reach the merits
of an issue that has been waived. State v. Erickson, 227 Wis. 2d
758, 766, 596 N.W.2d 749 (1999). The court of appeals' decision
addressed discreteness; we elect to do so here as well.

                                    13
                                                                    No.     2018AP2220-CR



must be suppressed. Davis, 310 Wis. 2d 583, ¶2. Our determination

of discreteness "is largely dependent upon whether the [polygraph

examination] is over at the time the statement is given and the

[suspect] knows the [polygraph examination] is over."                         Id., ¶23.

We consider:     (1) whether the suspect was told the test was over;

(2) whether any time passed between the polygraph examination and

the interview; (3) whether the officer who conducted the polygraph

examination differed from the officer who conducted the interview;

(4) whether the examination and interview were held in the same

location; and (5) whether the examination was referred to during

the interview.       Id.   "An important inquiry [is] whether the test

result    was   referred     to    in    order   to    elicit    an       incriminating

statement."     Id., ¶42.         However, we look to the totality of the

circumstances in determining discreteness.                   Id., ¶32.

     ¶26    In applying the Davis factors, we conclude that:                          (1)

Lambeseder told Vice the examination was over and Vice signed a

form acknowledging that it had ended; (2) a period of ten to 15

minutes    elapsed    between      the    end    of    the   examination       and    the
commencement     of    the    interview;         (3)    while    Lambeseder          both

administered     Vice's      polygraph      examination       and     conducted       the

interview, Fisher participated only in the interview; (4) the

polygraph examination and post-polygraph interview took place in

different rooms; and (5) although the officers referred to the

polygraph results during Vice's interview, this factor alone does

not make the interview and the examination "one event" where, as
here, there is both a temporal and spatial differentiation between

the two events.        Greer, 265 Wis. 2d 463, ¶16.                   Based upon the
                                          14
                                                             No.   2018AP2220-CR



totality of the circumstances pursuant to these points, we conclude

that Vice's polygraph examination and post-polygraph interview

were discrete events.

                        C.     Voluntariness and Coercion
      ¶27    Having established that Vice's post-polygraph interview

was a discrete event under the first part of the Davis test, we

turn to the second part——voluntariness.             We begin by outlining the

law regarding voluntariness and coercion.

      ¶28    The Fourteenth Amendment of the Constitution and Article

I, Section 8 of the Wisconsin Constitution require a statement to

be voluntary in order to be admitted into evidence.                   State v.

Hoppe, 2003 WI 43, ¶36, 261 Wis. 2d 294, 661 N.W.2d 407; see also

Dickerson     v.   United    States,   530   U.S.   428,   433   (2000).    The

admission of an involuntary statement into evidence is a violation

of a criminal defendant's constitutional right to due process.

Hoppe, 261 Wis. 2d 294, ¶36.

      ¶29    It is the State's burden to prove by a preponderance of

the evidence that a suspect's statements are voluntary.              Id., ¶40.
"A defendant's statements are voluntary if they are the product of

a   free    and    unconstrained   will,     reflecting    deliberateness    of

choice, as opposed to the result of a conspicuously unequal

confrontation in which the pressures brought to bear on the

defendant by . . . the State exceeded the defendant's ability to

resist."     Davis, 310 Wis. 2d 583, ¶36 (quoted source omitted).

      ¶30    Over time, our due process inquiry has been refined into
one that "examines whether a defendant's will was overborne by the

circumstances surrounding the giving of a confession . . . [and]
                                       15
                                                                No.   2018AP2220-CR



takes into consideration the totality of all the surrounding

circumstances."      Dickerson,     530    U.S.      at   434   (quoted    sources

omitted).   That analysis involves balancing the suspect's personal

characteristics, such as age, intelligence, physical and emotional

condition, and prior experience with law enforcement, against any

pressures imposed upon him by police.                 State v. Clappes, 136

Wis. 2d 222, 236, 401 N.W.2d 759 (1987).
     ¶31    Before   we   balance   personal         characteristics       against

police pressures, we must first examine the threshold matter of

coercion.   "The presence or absence of actual coercion or improper

police   practices   is   the   focus     of   the    inquiry    because    it   is

determinative" on the issue of voluntariness.                     Id.; see also

Colorado v. Connelly, 479 U.S. 157, 167 (1986) ("[C]oercive police

activity is a necessary predicate to the finding that a confession

is not 'voluntary' within the meaning of the Due Process Clause of

the Fourteenth Amendment.").        If our analysis of the facts does

not reveal coercion or improper police pressures, there is no need

for us to engage in the balancing test between the suspect's
personal characteristics and those nonexistent pressures.                    State

v. Berggren, 2009 WI App 82, ¶30, 320 Wis. 2d 209, 769 N.W.2d 110.

     ¶32    While coercive or improper police conduct "may arguably

take subtle forms," Clappes, 136 Wis. 2d at 238, the protections

of the Due Process Clause are intended to safeguard against conduct

or circumstances that "destroyed [the suspect's] volition and

compelled him to confess."          Connelly, 479 U.S. at 162.               As a
result, establishing coercion is a high bar for a defendant to

surmount.    Megan Annitto, Confessions and the Right to a Fair
                                     16
                                                         No.    2018AP2220-CR



Trial: A Comparative Case Study, 35 Berkeley J. Int'l L. 181, 201

(2017).

      ¶33   To aid us in identifying coercive police conduct, we

review cases in which courts have analyzed various police tactics

to determine whether or not they were coercive.              Such a review

reveals that this court has determined that police tactics were

not   coercive   where   officers        interrogated   an     injured    and

intoxicated suspect in a hospital emergency room or exaggerated

evidence.    Clappes, 136 Wis. 2d at 238 (suspect "appeared to be

coherent, though . . . in great pain"); State v. Lemoine, 2013 WI

5, ¶32, 345 Wis. 2d 171, 827 N.W.2d 589 (police informed suspect

that "extensive tests had been done and that it probably would not

look good for [him] when the results came in").                We have also

determined that even when police engage in outright deceit, they

may be "within the bounds of acceptable police practice."                State

v. Albrecht, 184 Wis. 2d 287, 300, 516 N.W.2d 776 (Ct. App. 1994).

      ¶34   Our review also reveals cases in which courts have found

police tactics to be coercive, such as when officers engage in
physical violence to obtain a statement——that is per se coercive

and a violation of due process.      Stein v. New York, 346 U.S. 156,

182, (1953) (physical violence is per se coercion), overruled on

other grounds by Jackson v. Denno, 378 U.S. 368, 381, (1964).              In

addition to physical violence, the United States Supreme Court has

stated other factors indicative of coercion are an incapacitated

and sedated suspect, sleep and food deprivation, and threats.
Berghuis v. Thompkins, 560 U.S. 370, 387 (2010). The United States

Supreme Court has also determined that holding a suspect for more
                                    17
                                                                      No.     2018AP2220-CR



than 16 days, interrogating that suspect "extensively," feeding

him   an     "extremely       limited"    diet,      and    not    permitting        him     to

communicate with the outside world were improper coercive tactics.

Davis v. North Carolina, 384 U.S. 737, 745-48 (1966).

      ¶35     It is important to note that even when a defendant

establishes coercive police tactics, the resulting statement is

not automatically rendered involuntary.                      A defendant must also

show that, as a result of those pressures, the statement was no

longer "the product of a free and unconstrained will, reflecting

deliberateness       of       choice,    as    opposed      to     the      result     of     a

conspicuously unequal confrontation in which the pressures brought

to    bear    on   the    [suspect]       by . . . the            State     exceeded        the

[suspect's] ability to resist."                Hoppe, 261 Wis. 2d 294, ¶36.                  In

short, without coercion, there is no involuntariness.

      ¶36     In   this   case,     we    must      determine       whether     officers'

references to polygraph results in a post-polygraph interview were

not only coercive, but sufficiently coercive as to render a

suspect's statements involuntary.                  We begin by noting that the use
of polygraph results in an interview is not "inherently coercive."

Wyrick, 459 U.S. at 48-49.              That is, simply because officers make

such references does not in itself mean the references were

coercive,      absent     a    finding    that       they    were     used     to    elicit

involuntary statements.            Police are free to let a suspect know

that he did not pass the polygraph examination or to let a suspect

draw that inference.            Greer, 265 Wis. 2d 463, ¶16.                  We held in
Davis that making such references is not per se coercive.                            Davis,


                                              18
                                                                   No.     2018AP2220-CR



310   Wis. 2d    583,     ¶42.14      To      hold     otherwise     "would      be    an

unjustifiable     restriction       on     reasonable      police        questioning."

Wyrick, 459 U.S. at 48-49.

      ¶37   Having      established      that       statements     made       during    a

discrete    post-polygraph     interview        are     admissible       if   they     are

voluntary;      that     coercion        is     a     necessary      predicate         to

involuntariness; and that referring to polygraph results during a

post-polygraph interview is not per se coercive, we must now apply

that law to the tactics the officers used during Vice's interview.

       C. The Absence of Coercive Practices in Vice's Interview

      ¶38   To apply the voluntariness analysis explained above to

Vice's interview, we must begin with a review of the practices the

court of appeals determined and Vice argues were coercive, since

"[c]oercive or improper police conduct is a necessary prerequisite

for a finding of involuntariness."                  Hoppe, 261 Wis. 2d 294, ¶37.

Where there is no evidence of any coercive police practices, we


      14The court of appeals in this case relied on but
misunderstood our statement in Davis that "[a]n important inquiry
continues to be whether the [polygraph examination] was referred
to in order to elicit an incriminating statement." Vice, 392 Wis.
2d 754, ¶42 (emphasis added). To clarify, our statement in Davis
regarding polygraph references as an important inquiry referred to
the discreteness analysis in that case, not the voluntariness
analysis. Id. The court of appeals' interpretation overlooks our
citation to State v. Johnson, 193 Wis. 2d 382, 389, 535 N.W.2d 441
(Ct. App. 1995), which ties that statement specifically to the
discreteness determination. The use of polygraph references in
post-polygraph interviews is an important inquiry in determining
discreteness, but it is only one of many relevant factors to
consider in determining voluntariness. Therefore, we do not afford
the polygraph references here any more weight than any other
relevant aspect of an interview.

                                         19
                                                                        No.        2018AP2220-CR



need    not     balance       police     pressures            against      the        personal

characteristics of the suspect.                   Berggren, 320 Wis. 2d 209, ¶30.

We focus our analysis here, as the court of appeals did, on the

tactics the officers used during Vice's interview.

       ¶39    The court of appeals concluded that four tactics Fisher

and Lambeseder employed during Vice's post-polygraph interview

were    sufficiently         coercive    as       to     render      Vice's        statements

involuntary:      (1) their repeated references to Vice's polygraph

results      during    the   interview;       (2) their        assertions           that   Vice

remembered      the    assault    despite         his    claims      not      to     remember;

(3) their failure to contradict Vice's statement that he must have

assaulted the victim because the polygraph results said that he

did; and (4) their failure to inform Vice that the polygraph

results were inadmissible in court.                     Vice, 392 Wis. 2d 754, ¶72.

We will address each in turn.

       ¶40    The first tactic that the court of appeals determined

was    coercive   was     the    officers'         use   of    references           to   Vice's

polygraph examination.           Vice, 392 Wis. 2d 754, ¶66.                       Fisher and
Lambeseder      made    at    least     11   references         to    Vice's         polygraph

examination over the course of his 45-minute interview.                              Id., ¶61.

While we have previously held that a single reference to polygraph

results does not constitute coercion, Davis, 310 Wis. 2d 583, ¶41,

this case requires us to determine whether multiple references

constitute coercion.

       ¶41    Contrary to the court of appeals' conclusion, we draw a
substantive parallel between the suspect's offer to take the

polygraph examination in Davis, and Vice's offer to Fisher to
                                             20
                                                                 No.     2018AP2220-CR



"clear [his] name" coupled with his subsequent agreement to take

a polygraph examination when Fisher suggested it.                  Vice agreed to

take    the    polygraph     examination     while   at    his     own     place   of

employment, not at the police station.             Vice himself initiated the

telephone call to Fisher to schedule the examination.                    A polygraph

"can hardly be considered a strategy of the police officers [when]

it was administered to the defendant upon his request, and the

statement was given after the test was over and the defendant knew

the test was over."          Id., ¶25 (quoted source omitted).

       ¶42    While    the    number   of    references    to      the     polygraph

examination and results during Vice's interview was greater than

the single reference we held uncoercive in Davis, the context and

nature of those references matter, notwithstanding their total

number.       In this case, four of the polygraph references occurred

in close proximity to each other at the commencement of the

interview, and three of those references took place near the end

of the interview after Vice had already confessed.                 Vice's initial

incriminating statement, made eight minutes into the interview,
came in direct response to the officers telling Vice that if he

confessed to the single offense, he would be less likely to be

considered a "dangerous" habitual offender who could not be "in

the    community."       Vice   provided     statements    regarding        specific

details of the sexual assault throughout the interview without

referencing the polygraph results.

       ¶43    During   the    course   of    the   45-minute      interview,       the
polygraph      references     constituted     only   one    component        of    the

dialogue between the officers and Vice.              The officers used other
                                        21
                                                             No.    2018AP2220-CR



tactics far more frequently and effectively during the interview,

and it was those tactics that led most directly to Vice making

statements against self-interest.           The officers repeatedly urged

Vice to be truthful.       They offered to ask Vice specific questions

to which he could answer "yes" or "no" rather than having him

describe the details of the sexual assault himself.                  They made

empathetic statements, and they offered to get Vice the help he

needed.     Under these circumstances, we agree with the State that

the   officers'    references   to    the    polygraph     results     did   not

constitute coercive or improper conduct.            In addition, it would be

"unreasonable" for a suspect in a post-polygraph interview to

"assume that [he] would not be informed of the polygraph readings

and asked to explain any unfavorable result."             Wyrick, 459 U.S. at

47.   Said differently, ignoring Vice's polygraph examination in

his post-polygraph interview would be like ignoring an elephant in

the room.

      ¶44   The   second   tactic    the    court    of   appeals    considered

coercive was the officers' use of statements that the polygraph
examination showed that Vice remembered the assault.                 Vice, 392

Wis. 2d 754, ¶63.     These statements did not constitute coercion.

There is no dispute that Vice failed the polygraph examination;

the officers viewed that result as an indication that Vice did, in

fact, remember committing the assault.              The officers' insistence

that Vice's reactions during the polygraph examination indicated

that he did remember were simply another way of characterizing
those results.     And even if we assume without deciding that those

statements were outright falsehoods, they would not rise to the
                                     22
                                                           No.     2018AP2220-CR



level of coercion absent being coupled with some other, more

coercive practice used on a particularly vulnerable suspect.               See,

e.g., Lynumn v. Illinois, 372 U.S. 528, 534 (1963) (statement was

involuntary where a false promise of leniency was combined with

threats to remove suspect's children and welfare benefits along

with other factors).

      ¶45   Further, it is settled law that police may engage in

active deception, including lying to a suspect, without rendering

that suspect's statements involuntary.         Lemoine, 345 Wis. 2d 171,

¶20 ("[U]sing deception in interrogation is common and generally

acceptable.").    Misrepresentations by police are a relevant factor

in determining the voluntariness of a suspect's statements, but do

not necessarily make those statements involuntary when considered

in light of the totality of the circumstances of the interview.

State v. Ward, 2009 WI 60, ¶27, 318 Wis. 2d 301, 767 N.W.2d 236.

The officers' statements that Vice's polygraph examination failure

indicated that he remembered committing the assault were consonant

with this type of interview technique.         We disagree with the court
of appeals and conclude that that this tactic was not coercive.

      ¶46   Third, the court of appeals reasoned that the officers'

failure to correct Vice's "stated misunderstanding" that "I'll

admit that I must have did it because obviously the test says that

I   did   it,   but   I   don't   physically   remember"     was     a   factor

contributing to the creation of a "coercive environment."                 Vice,

392 Wis. 2d 754, ¶63 & n.7.        But, as the court of appeals noted,
interrogators have no absolute duty to inform a suspect during a

post-polygraph interview that polygraph examinations are fallible.
                                     23
                                                           No.     2018AP2220-CR



Id. Additionally, the officers were not required to believe Vice's

claims that he did not remember, and it was not coercive for them

to question those claims during the interview.              We cannot agree

that the officers used coercive tactics to "exploit [Vice's] lack

of memory," id., ¶67, when there is simply no evidence in the

record to indicate whether or not Vice was being truthful.                  This

lack of response is not the kind of affirmative coercive conduct

that would render Vice's statements involuntary.

     ¶47   Finally,   the    court      of   appeals   determined    that    the

officers' failure to inform Vice that his polygraph results would

be inadmissible in any criminal proceedings against him was a

coercive act.    Id., ¶64.     We do not deem an omission such as this

to be coercive when compared with the outright deception that the

Due Process Clause permits.          See Frazier v. Cupp, 394 U.S. 731,

739 (1969) ("The fact that the police misrepresented the statements

that [the suspect's accomplice] had made is, while relevant,

insufficient    in   our    view   to    make   [an]   otherwise     voluntary

confession inadmissible.").          We therefore conclude that none of
the four tactics singled out as problematic by the court of appeals

were coercive.

     ¶48   We further determine that, even if none of the individual

tactics discussed above were coercive in and of themselves, they

likewise did not add up to coercion resulting in involuntariness

when considered together.          Police may, and often do, engage in

multiple tactics and strategies in the same interview without
rendering coercive what would be permissible in isolation.                    We

conclude that the tactics employed by the officers during Vice's
                                        24
                                                  No.    2018AP2220-CR



post-polygraph interview, both in isolation and in the aggregate,

were not coercive.       Because a suspect's statements cannot be

involuntary absent police coercion, it is not necessary to balance

these tactics against Vice's personal characteristics; there is

simply nothing against which to balance them.        Berggren, 320

Wis. 2d 209, ¶30.

     ¶49   Having determined that none of the polygraph-related

tactics used by the officers in Vice's interview, individually or

considered in the aggregate, were coercive, we turn to the rest of

the circumstances surrounding the interview to ensure that there

was no other coercive or improper activity at play.           In our

examination of the police pressures or tactics employed during an

interview, we consider a number of factors, including:

          the length of the interview;

          the general circumstances under which the statements

           took place;

          whether any excessive physical or psychological pressure

           was used;
          whether any inducements, threats, methods, or strategies

           were used to compel a response; and

          whether the suspect was informed of the right to counsel

           and against self-incrimination.

Hoppe, 261 Wis. 2d 294, ¶39.

     ¶50   As the court of appeals correctly concluded, none of

"the circumstances surrounding the interview convince us that
Vice's confession was involuntary."    Vice, 392 Wis. 2d 754, ¶60.

The length of Vice's interview was short——only 45 minutes.       See,
                                 25
                                                               No.   2018AP2220-CR



e.g., Lemoine, 345 Wis. 2d 171, ¶3 (75-to-80-minute interview not

coercive); Davis, 310 Wis. 2d 583, ¶¶11, 39 (duration of 45-minute

interview "was not lengthy").          The circumstances of the interview

were    similarly    benign.     Vice       went   to    the   police    station

voluntarily. At no point was Vice restrained or physically abused,

and    the   room   in   which   the    interview       took   place    was   not

uncomfortable.      The officers spoke to Vice in a calm tone of voice

throughout, made no threats, and offered no inducements to Vice.

Vice was informed of his right to counsel and his right against

self-incrimination15 before both his polygraph examination and his

post-polygraph interview.16

       ¶51   We also give weight to the fact that the polygraph

examination and post-polygraph interview took place on Vice's own

initiative.    The United States Supreme Court has singled out this

factor in its holding that "the totality of the circumstances,

including the fact that the suspect initiated the questioning, is



       The circuit court noted erroneously that the Miranda
       15

warnings were "discussed before the polygraph but not before the
post-polygraph interview."   In fact, Vice signed a form at the
conclusion of the polygraph examination stating that he "knowingly
and intelligently continued[d] to waive [his] rights, including
those [Miranda rights] listed . . . above."

       The court of appeals stated that the provision of those
       16

warnings "contributes to our concern regarding the voluntariness
of his confession."   Vice, 392 Wis. 2d 754, ¶65. However, our
case law indicates that it is the absence of Miranda warnings that
weighs against voluntariness. State v. Hoppe, 2003 WI 43, ¶¶29,
56, 261 Wis. 2d 294, 661 N.W.2d 407 (in a noncustodial interview,
absence of Miranda warnings were one of "certain behaviors of
police [which] constituted coercive pressures brought to bear on
[the suspect]").

                                       26
                                                      No.     2018AP2220-CR



controlling."    Wyrick, 459 U.S. at 48.    In the absence of improper

or coercive tactics, there is "simply no foundation for reaching

a finding of involuntariness."       Clappes, 136 Wis. 2d at 240.       As

stated above, without any police coercion, and having considered

all conditions of the interview, we are unconvinced that Vice's

statements were not the product of a free and unconstrained will,

reflecting deliberateness of choice.       Therefore, those statements

were voluntary and the circuit court erred in granting Vice's

motion to suppress.

                              III. CONCLUSION

     ¶52   We conclude that the statements Vice made during his

post-polygraph    interview    are    admissible   because:       (1) the

interview was discrete from the polygraph examination; and (2) the

statements were not the product of police coercion, and therefore

were voluntary.   Accordingly, we reverse the decision of the court

of appeals.

     By the Court.——The decision of the court of appeals is

reversed, and the cause is remanded to the circuit court for
further proceedings consistent with this opinion.

     ¶53   ANN WALSH BRADLEY, J., withdrew from participation.




                                     27
                                                             No.    2018AP2220-CR.bh




     ¶54    BRIAN HAGEDORN, J.            (concurring).      I agree with the

majority that the polygraph and post-polygraph interview were

discrete events and that Vice's statements were voluntary.                        I

disagree with the court's attempt to explain and then reinforce an

isolated and perhaps inartful sentence in Davis:                    "An important

inquiry continues to be whether the [polygraph] result was referred

to in order to elicit an incriminating statement." State v. Davis,

2008 WI 71, ¶42, 310 Wis. 2d 583, 751 N.W.2d 332.                    The majority

contends that the court of appeals misunderstood this sentence,

noting that it is followed by a citation to State v. Johnson, 193

Wis. 2d 382, 389, 535 N.W.2d 441 (Ct. App. 1995), where the issue

was discreteness, not voluntariness.             Majority op., ¶36 n.14.        The

majority then holds that whether the polygraph was referred to is

in fact "important" to the discreteness analysis, but "is only one

of   many      relevant        factors     to     consider    in      determining

voluntariness."      Id.

     ¶55    In fairness to the court of appeals, the statement in

Davis    occurs     in     a    section       analyzing   voluntariness,        not

discreteness.      The discreteness discussion in Davis occurs and

concludes in ¶¶23-34, while the "important inquiry" statement

appears in ¶42, the final paragraph in the court's voluntariness

discussion.1      310 Wis. 2d 583, ¶¶23-34, 42.           It is not obvious to

me that the court of appeals misread our opinion.                  If there was an

error, it was in our opinion's imprecision.

     1 The paragraph concludes, "Accordingly, Davis's statement
was voluntary." State v. Davis, 2008 WI 71, ¶42, 310 Wis. 2d 583,
751 N.W.2d 332.

                                          1
                                                          No.   2018AP2220-CR.bh


     ¶56    My larger disagreement, however, is with the majority's

resolution of this solitary sentence from Davis.

     ¶57    I   agree    with    the   majority's    conclusion   that,    with

respect to voluntariness, reference to polygraph results is merely

one factor in a totality of the circumstances analysis.                   And I

tend to think it is, at most, a relatively small factor.                    The

question for voluntariness is coercion, and I do not see anything

uniquely coercive with law enforcement references to inadmissible

evidence during questioning.           As the majority points out, if law

enforcement can refer to non-existent evidence, I'm not sure why

reference to inadmissible evidence is unusually problematic.                See

majority op., ¶45.

     ¶58    I part ways, however, with the majority's conclusion

that reference to a polygraph is an "important" component of the

discreteness analysis.          Davis did not say this in its 12 paragraph

discreteness    discussion;        Johnson   never   declares   this   either.

Rather, Johnson describes the proper test as a totality of the

circumstances analysis, and discusses this as just one factor among

others.    193 Wis. 2d at 388-89.        In practice, the majority opinion

does exactly the same thing even though it embraces the "important

inquiry" language.         The majority concludes that temporal and

spatial    differences     show    the   post-polygraph    interview      was   a

discrete event, and multiple references to the polygraph results

in the interview do not change that.           Majority op., ¶26.      I agree

wholeheartedly.         The majority does not treat these polygraph

references as an important inquiry for discreteness because here—
—and I suspect in most instances——it's not.                 In effect, the

                                         2
                                                           No.    2018AP2220-CR.bh


majority attempts to make sense of an isolated sentence in Davis,

and in doing so, subtly changes the law.

       ¶59     Rather than double down on one unclear phrase, we would

do better to simply clarify and reinforce what I think the law has

been up until this point:         reference to the results of a polygraph,

for both discreteness and voluntariness, is only one potentially

relevant fact in a totality of the circumstances analysis.                      In

this       case,   this   fact   has   very   little   impact    on   either   the

discreteness or voluntariness analyses.                For these reasons, I

respectfully concur.2




       2   Other than ¶25 and footnote 14, I join the majority opinion.

                                          3
    No.   2018AP2220-CR.bh




1